DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/18/2020 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 


Claims 34-43 are rejected under 35 U.S.C. 101 because the claimed invention are directed to non-statutory subject matter.  Claims 34-43 are directed to neither a ‘process’ nor a ‘machine,’ but rather embrace or overlap two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 31, 32, 34, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 6,445,409) in view of Grimm et al. (US 2019/0232955).

Regarding claim 34, Ito teaches a system for generating an alert, the system comprising: 
a processor (see col. 4 lines 32-46); 
a peripheral device in communication with the processor, the peripheral device is configured to generate the alert (see col. 4 lines 32-46, Ito discusses program memory for storing a program for operation of image capturing, object tracking and monitoring apparatus);  and 
memory in communication with the processor, the memory storing a computer program recorded therein, the computer program being executable by the processor to perform a method of generating the alert (see col. 4 lines 32-46, Ito discusses processor with memory that generates an alert),  said method comprising: 
detecting, in an image frame, a unique parameter of an object using object recognition software (see col. 4 lines 50-63, Ito discusses memory for storing a program for tracking objects with unique characteristics);
determining whether the detected unique parameter is associated with an object of interest (see col. 4 lines 50-63, Ito discusses characteristic physical quantities of a moving object); 
determining whether the detection score exceeds a minimal escalation threshold (see claim 32, claim 44, col. 22 lines 14-27, col. 22 lines 60-64, Ito discusses determining whether the characteristic of an object is greater is than a predetermined value); and 
in response to determining that the detection score exceeding the minimal escalation threshold, generating, by the peripheral device, the alert within the deduplication period (see claim 17, claim 32, col. 19 lines 50-57, col. 22 lines 14-27, col. 22 lines 60-64, Ito discusses generating an alarm when an object is classified);
in response to determining that the associated object of interest has been detected within the deduplication period, determining a detection score associated with the detected unique parameter (see claim 1, claim 32, claim 44, col. 4 lines 50-63, col. 19 lines 50-57, col. 22 lines 14-27, col. 22 lines 60-64, Ito discusses determining whether the characteristic of an object is greater or less than a predetermined value when a moving object is detected).
Ito teaches determine whether the characteristic of an object is greater or less than a predetermined value when a moving object is detected (see claim 1, claim 32, claim 44, col. 4 lines 50-63, col. 19 lines 50-57).
Ito does not expressly teach in response to determining that the detected unique parameter is associated with the object of interest, determining whether the associated object of interest has been detected within a deduplication period; in response to determining that the associated object of interest has been detected within the deduplication period, determining a detection score associated with the detected unique parameter.
However, Grimm teaches in response to determining that the detected unique parameter is associated with the object of interest, determining whether the associated object of interest has been detected within a deduplication period (see para. 0055, Grimm discusses eliminating duplicate objects); in response to determining that the associated object of interest has been detected within the deduplication period, determining a detection score associated with the detected unique parameter (see para. 0052, 0054, 0056-0057, Grimm discusses determining whether the object detection stability score is above a threshold value associated with detection parameters).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito with Grimm to derive at the invention of claim 34.  The result would have been expected, routine, and predictable in order to perform object identification. 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ito in this manner in order to improve object identification by eliminating duplicate objects in images to focus analyzing unique features in images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ito, while the teaching of Grimm continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting unique features associated with objects and eliminating duplicate objects to produce detection scores for unique objects.  The Ito and Grimm systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 41, Ito teaches further comprising: cameras, wherein each camera is configured to capture a scene as image frames and transmit the image frames to the processor, wherein the image frames are processed by the method of generating the alert (see claim 1, claim 32, claim 44, col. 18 lines 1-11, col. 28 lines 50-67, Ito discusses capturing multiple images of scenes to generate an alarm).
The same motivation of claim 34 is applied to claim 41.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito with Grimm to derive at the invention of claim 41.  The result would have been expected, routine, and predictable in order to perform object identification.  

Regarding claim 42, Grimm teaches wherein the memory stores an object of interest list comprising the object of interest and other multiple objects of interest (see para. 0081, Grimm discusses analyzing the received data for performing object detection and maintaining an object list).
The same motivation of claim 34 is applied to claim 42.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito with Grimm to derive at the invention of claim 42.  The result would have been expected, routine, and predictable in order to perform object identification.  

Regarding claim 31, Ito teaches further comprising: receiving the image frame from a camera of a video surveillance system (see col. 1 lines 12-19, col. 11 lines 42-65, Ito discusses capturing video images monitoring regions).
The same motivation of claim 34 is applied to claim 31.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito with Grimm to derive at the invention of claim 31.  The result would have been expected, routine, and predictable in order to perform object identification.  

Claim 24 is rejected as applied to claim 34 as pertaining to a corresponding method. 
Claim 32 is rejected as applied to claim 42 as pertaining to a corresponding method.



Claims 25-29, 33, 35-39, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 6,445,409) in view of Grimm et al. (US 2019/0232955) in view of Landers et al. (US 10,032,326).

Regarding claim 35, Ito and Grimm do not expressly teach wherein the method further comprises: in response to determining that the associated object of interest has been detected outside the deduplication period, generating an alert.  However, Landers teaches wherein the method further comprises: in response to determining that the associated object of interest has been detected outside the deduplication period, generating an alert (see col. 10 lines 42-50, Landers discusses compare the identification score with a threshold value to determine that a match exists between the unknown person and the known person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito and Grimm with Landers to derive at the invention of claim 35.  The result would have been expected, routine, and predictable in order to perform object identification.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ito and Grimm in this manner in order to improve object identification by eliminating duplicate objects in images to focus on analyzing unique features in images and generating alerts when recognizing unique objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ito and Grimm, while the teaching of Landers continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting unique features associated with objects and eliminating duplicate objects to produce detection scores for unique objects.  The Ito, Grimm, and Landers systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 36, Landers teaches wherein the determining of whether the detected unique parameter is associated with an object of interest comprises: determining feature scores corresponding to features of the detected unique parameter (see figure 3B, col. 10 lines 14-50, Landers discusses comparing features corresponding to unique features of persons);
comparing the determined feature scores against corresponding feature scores of the object of interest (see col. 10 lines 42-50, Landers discusses comparing features to determine that a match exists between the unknown person and the known person); and 
determining a matching score based on the feature score comparison, wherein the detection score is based on the matching score (see col. 10 lines 42-50, Landers discusses compare the identification score with a threshold value to determine that a match exists between the unknown person and the known person).
The same motivation of claim 35 is applied to claim 36.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito and Grimm with Landers to derive at the invention of claim 36.  The result would have been expected, routine, and predictable in order to perform object identification.  

Regarding claim 37, Landers teaches wherein the method further comprises: storing the matching score as the best matching score, wherein the detection score is further based on the best matching score (see col. 10 lines 42-50, Landers discusses compare the identification score with a threshold value to determine that a match exists between the unknown person and the known person).
The same motivation of claim 35 is applied to claim 37.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito and Grimm with Landers to derive at the invention of claim 37.  The result would have been expected, routine, and predictable in order to perform object identification.  

Regarding claim 38, Landers teaches wherein the method further comprises: determining a frontal score of the detected unique parameter, wherein the frontal score is based on parameters of a device capturing the image frame, and wherein the detection score is further based on the frontal score (see col. 9 lines 40-64, Landers discusses calculating the facial visibility of persons based on unique facial parameters).
The same motivation of claim 35 is applied to claim 38.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito and Grimm with Landers to derive at the invention of claim 38.  The result would have been expected, routine, and predictable in order to perform object identification.  

Regarding claim 39, Landers teaches wherein the method further comprises: storing the frontal score as the best frontal score, wherein the detection score is further based on the best frontal score (see col. 9 lines 40-65, Landers discusses calculating the facial visibility of persons and determining whether the score is the maximum score possible).
The same motivation of claim 35 is applied to claim 39.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito and Grimm with Landers to derive at the invention of claim 39.  The result would have been expected, routine, and predictable in order to perform object identification.  

Regarding claim 43, Ito and Grimm do not expressly teach wherein the object is a person and the unique parameter is a face of the person. However, Landers teaches wherein the object is a person and the unique parameter is a face of the person (see col. 9 lines 40-65, Landers discusses detecting persons and calculating the facial visibility of persons).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ito and Grimm with Landers to derive at the invention of claim 43.  The result would have been expected, routine, and predictable in order to perform object identification.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ito and Grimm in this manner in order to improve object identification by eliminating duplicate objects in images to focus on analyzing unique features in images and generating alerts when recognizing unique facial features of objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ito and Grimm, while the teaching of Landers continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting unique facial features associated with objects and eliminating duplicate objects to produce detection scores for unique objects.  The Ito, Grimm, and Landers systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 25 is rejected as applied to claim 35 as pertaining to a corresponding method.
Claim 26 is rejected as applied to claim 36 as pertaining to a corresponding method.
Claim 27 is rejected as applied to claim 37 as pertaining to a corresponding method.
Claim 28 is rejected as applied to claim 38 as pertaining to a corresponding method.
Claim 29 is rejected as applied to claim 39 as pertaining to a corresponding method.
Claim 33 is rejected as applied to claim 43 as pertaining to a corresponding method.



Allowable Subject Matter
Claims 30, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the detection score is calculated using an equation of:
A detection score=(max(abs(M2−M1),Tm)*W1)+((Tc+abs(F2−F1))*W2) wherein M2 is the best matching score; M1 is the matching score; F2 is the best frontal score; F1 is the frontal score; W1 is a first weighting value; W2 is a second weighting value; Tm is a minimum matching threshold; and Tc is a frontal camera angle adjustment threshold, wherein Tm is a minimum delta value between the best matching score and the matching score, and wherein Tc is a value to adjust the frontal score according to a pitch angle and a yaw angle of the detected unique parameter.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Srinivasan et al. (US 2013/0259298) discusses analyzing the groups to identify redundant groups detected in the overlap region; and eliminating the redundant groups.
Caulfield (US 2013/0126703) discusses detection of a target object or a characteristic of that object, such as temperature or movement in an image of a scene.
Wu et al. (US 2018/0181832) discusses an object recognition module that identifies faces and/or people in an image, which may also be identified by a facial recognition module.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663